Exhibit 10.5

 

LIMITED GUARANTY AGREEMENT

 

This LIMITED GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Limited Guaranty”), dated as of May 14, 2020,
is made by B. RILEY FINANCIAL, INC. (the “Limited Guarantor”), in favor of BANK
OF AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the ratable benefit of the Administrative Agent, the Revolving
Credit Lenders, each L/C Issuer, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05 of the Credit
Agreement described below and the other Persons to whom the Guaranteed
Obligations are owed (collectively, the “Guaranteed Parties”).

 

PRELIMINARY STATEMENT

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of May 14, 2020 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Babcock & Wilcox
Enterprises, Inc. (the “Borrower”), the Guarantors, the Lenders, the
Administrative Agent, and each L/C Issuer, the Revolving Credit Lenders have
agreed to make certain accommodations under and amend and restate that certain
Credit Agreement, dated as of May 11, 2015 (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”), upon the terms and subject to the conditions set forth therein.

 

WHEREAS, execution of this Limited Guaranty is a condition precedent to the
Credit Agreement, and the Administrative Agent and the Revolving Credit Lenders
are entering into the Credit Agreement in reliance on the Limited Guarantor’s
obligations hereunder;

 

WHEREAS, execution of this Limited Guaranty is in partial consideration for the
Borrower’s agreement to terminate the B. Riley 2020 Backstop as set forth in
that certain letter agreement dated as of the date hereof, among the Limited
Guarantor, the Borrower and the Administrative Agent; and

 

WHEREAS, the Limited Guarantor has materially benefited from the Credit
Extensions made under the Existing Credit Agreement and will materially benefit
from the Credit Extensions to be made under the Credit Agreement and the
payments to be made by the Borrower under that certain fee letter agreement
dated as of the date hereof, between the Borrower and the Limited Guarantor;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the other Guaranteed Parties to enter into, and make
their respective Credit Extensions and other accommodations (including extending
the maturity of their respective commitments under the Existing Credit
Agreement) under the Credit Agreement, the Limited Guarantor hereby agrees with
the Administrative Agent, for the ratable benefit of the Guaranteed Parties as
follows:

 

AGREEMENT

 

1.Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings herein that are assigned to such terms in the Credit
Agreement. The following terms when used herein shall have the meanings set
forth below:

 

“Borrower Entities” shall have the meaning set forth in Section 9(a).

 





 

 

“B. Riley 2020 Backstop” means that certain letter dated January 31, 2020 (as
amended, supplemented or otherwise modified prior to the date hereof), between
the Company and B. Riley Financial, Inc. executed in connection with Amendment
No. 20, dated as of January 31, 2020, to the Existing Credit Agreement.

 

“Guarantee Event” means any of the following acts or omissions:

 

(a) the failure of the Limited Guarantor for any reason to fund in full any
Tranche A-6 Term Loan Borrowing in accordance with the Credit Agreement (solely
except as such amount may be reduced on account of Net Cash Proceeds of the
issuance of Stock or Stock Equivalents of the Borrower in accordance with
Section 4.05 of the Credit Agreement) on the proposed date of the Credit
Extension with respect thereto; or

 

(b) (i) the Limited Guarantor shall generally not pay its debts as such debts
become due, shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors, (ii) any
proceeding shall be instituted by or against the Limited Guarantor seeking to
adjudicate it a bankrupt or an insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts, under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part of its property; provided, however, that, in
the case of any such proceedings instituted against the Limited Guarantor (but
not instituted by the Limited Guarantor), such proceedings shall remain
undismissed or unstayed for a period of 60 days or more or an order or decree
approving or ordering any of the foregoing shall be entered, or (iii) the
Limited Guarantor shall take any corporate action to authorize any action set
forth in clauses (i) or (ii) above; or

 

(c) notwithstanding the waivers of the Limited Guarantor set forth in Section 5,
the Limited Guarantor or any of its affiliates or any other party acting on the
Limited Guarantor or any of its affiliates’ behalf in concert with the Limited
Guarantor or any of its affiliates makes any assertion that that this Limited
Guaranty or any provision hereof ceases to be valid, binding on, or enforceable
against the Limited Guarantor; or

 

(d) the acceleration of the Revolving Credit Loans under Section 8.02 of the
Credit Agreement, whether automatic or resulting from the action of the
Administrative Agent or the Required Lenders; or (e) an Event of Default under
any of clauses (a) or (b) of Section 8.01 of the Credit Agreement (other than
with respect to Obligations with respect to the Term Loan Facility).

 

“Guarantor Claims” shall have the meaning set forth in Section 9(a).

 

“Guaranteed Obligations” has the meaning set forth in Section 2(a).

 



2

 

 

2. Guaranty.

 

(a) The Limited Guarantor hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment at all times of all Obligations with respect to the Revolving
Credit Facility, (i) including any outstanding Revolving Credit Loans (including
all renewals, extensions, amendments, restatements and other modifications
thereof) and earned interest and fees in relation thereto as set forth in the
Credit Agreement (including any interest paid-in-kind or deferred, any
commitment fees, the fees set forth in Section 2.09(c) of the Credit Agreement
and any other consent fees and the fees set forth under Section 2.09(d),
including to the extent earned under the Existing Credit Agreement (but as may
be limited to any explicit waiver in effect under the Credit Agreement),  and in
each case whether recovery upon such indebtedness and liabilities may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Limited Guarantor or the
Borrower under any Debtor Relief Laws, and including interest that accrues after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws, but (ii) excluding contingent obligations and L/C Borrowings
(collectively, the “Guaranteed Obligations”); provided that the Limited
Guarantor shall have no liability to make any payment under this Section 2(a)
until the occurrence of a Guarantee Event; provided further that if the only
Guarantee Event that has occurred is a Guarantee Event under clause (e) of the
definition thereof, the Limited Guarantor shall only be required to make
payments of the Guaranteed Obligations under the Loan Documents when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise;

 

(b) The books and records of the Administrative Agent and the books and records
of each Guaranteed Party, showing the amount of the Guaranteed Obligations shall
be admissible in evidence in any action or proceeding, and shall be conclusive
absent manifest error of the amount of the Credit Extensions and the interest
and payments thereon. This Limited Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed Obligations
or by the existence, validity, enforceability, perfection, non-perfection or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Obligations, which might otherwise constitute a defense to the
obligations of the Limited Guarantor under this Limited Guaranty, and the
Limited Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire, in law or in equity, in any way relating to any or all of the
foregoing or otherwise. Anything contained herein to the contrary
notwithstanding, the obligations of the Limited Guarantor hereunder at any time
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
law;

 

(c) The Limited Guarantor further agrees to pay any and all expenses (including,
without limitation, all fees and disbursements of counsel) which may be paid or
incurred by any Guaranteed Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Guaranteed Obligations and/or enforcing any rights with respect to, or
collecting against, the Limited Guarantor under this Limited Guaranty.

 

(d) The Limited Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the amount of the liability of the Limited
Guarantor hereunder without impairing this Limited Guaranty or affecting the
rights and remedies of any Guaranteed Party hereunder;

 

(e) The Limited Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to any Guaranteed Party on account of its
liability hereunder, it will notify the Administrative Agent in writing that
such payment is made under this Limited Guaranty for such purpose.

 

3. No Setoff or Deductions; Taxes; Payments. The Limited Guarantor shall make
all payments hereunder without setoff or counterclaim against, among others, the
Loan Parties, the Guaranteed Parties, and free and clear of and without
deduction for any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature now or
hereafter imposed or levied by any jurisdiction or any political subdivision
thereof or taxing or other authority therein unless the Limited Guarantor is
compelled by Requirement of Law to make such deduction or withholding and the
Limited Guarantor shall pay and indemnify each Guaranteed Party for Indemnified
Taxes and Other Taxes. The obligations of the Limited Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Limited Guaranty as to the Limited Guarantor.



3

 

 

4. Rights of Guaranteed Parties. The Limited Guarantor consents and agrees that
the Guaranteed Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof, (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Limited Guaranty or any Guaranteed Obligations, (c) apply such security and
direct the order or manner of sale thereof as the Guaranteed Parties in their
sole discretion may determine and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, the Limited Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Limited Guarantor under this Limited Guaranty or
which, but for this provision, might operate as a discharge of the Limited
Guarantor. Notwithstanding anything to the contrary in the foregoing, the
Limited Guarantor does not waive any of its rights as a Lender under the Credit
Agreement, which rights shall be governed by the Credit Agreement.

 

5. Certain Waivers. The Limited Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other guarantor
of the Obligations, or the cessation from any cause whatsoever (including any
act or omission of any Guaranteed Party) of the liability of the Borrower other
than payment and performance in full of the Guaranteed Obligations, (b) any
defense based on any claim that the Limited Guarantor’s obligations exceed or
are more burdensome than those of the Borrower, (c) the benefit of any statute
of limitations affecting the Limited Guarantor’s liability hereunder, (d) any
right to require any Guaranteed Party to proceed against the Borrower, proceed
against or exhaust any security for the Guaranteed Obligations, or pursue any
other remedy in any Guaranteed Party’s power whatsoever, (e) any benefit of and
any right to participate in any security now or hereafter held by any Guaranteed
Party, other than any benefit or right attributable to B. Riley Financial Inc.’s
status and capacity as a Lender under the Credit Agreement, which benefits and
rights are hereby preserved, and (f) to the fullest extent permitted by law, any
and all other defenses or benefits that may be derived from or afforded by
Requirement of Law limiting the liability of or exonerating guarantors or
sureties, including, without limitation,  any defense, waiver, or objection
relating in any way to the B. Riley 2020 Backstop, or any defense related  to
change circumstances, frustration of purpose, impossibility of performance or
other claim based in law or equity. The Limited Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Limited Guaranty or of the existence, creation or incurrence
of new or additional Guaranteed Obligations.

 

6. Obligations Independent. The obligations of the Limited Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor of the Obligations,
and a separate action may be brought against the Limited Guarantor to enforce
this Limited Guaranty whether or not the Borrower or any other person or entity
is joined as a party.

 

7. Subrogation. The Limited Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Limited Guaranty until the
occurrence of the Revolving Credit Facility Termination Date. If any amounts are
paid to the Limited Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Guaranteed Parties
and shall forthwith be paid to the Administrative Agent (for the benefit of
itself and the other Guaranteed Parties) to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

 



4

 

 

8. Termination; Reinstatement. This Limited Guaranty is a continuing and
irrevocable guarantee of all Guaranteed Obligations, now or hereafter existing,
and shall remain in full force and effect with respect to the Limited Guarantor,
until the termination of this Limited Guaranty in accordance with its terms.
Notwithstanding anything to the contrary, this Limited Guaranty shall continue
in full force and effect or be revived, as the case may be, if any payment by or
on behalf of the Borrower or the Limited Guarantor is made, or any Guaranteed
Party exercises its right of setoff, in respect of the Guaranteed Obligations
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by any Guaranteed
Party in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any proceeding under any Debtor Relief Laws or otherwise, all
as if such payment had not been made or such setoff had not occurred and whether
or not any Guaranteed Party is in possession of or has released this Limited
Guaranty and regardless of any prior revocation, rescission, termination or
reduction. The obligations of the Limited Guarantor under this paragraph shall
survive termination of this Limited Guaranty.

 

9. Subordination.

 

(a) As used herein, the term “Guarantor Claims” shall mean all debts and
liabilities of the Borrower or any of its subsidiaries (collectively, the
“Borrower Entities”) to the Limited Guarantor, whether such debts and
liabilities now exist or are hereafter incurred or arise, or whether the
obligations of the Borrower Entities thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person in whose favor such debts or
liabilities may, at their inception, have been, or may hereafter be created, or
the manner in which they have been or may hereafter be acquired by the Limited
Guarantor; provided that the Guarantor Claims shall not include any debt,
liabilities or other obligations of the Borrower Entities to the Limited
Guarantor in its capacity as a Lender under the Credit Agreement arising under
the Credit Agreement, which shall be subject to the provisions of Article XI and
any other subordination terms set forth in the Credit Agreement. The Guarantor
Claims shall include without limitation all rights and claims of the Limited
Guarantor against the Borrower Entities (arising as a result of subrogation or
otherwise) as a result of the Limited Guarantor’s payment of all or a portion of
the Guaranteed Obligations. Without limitation to the provisions of Article XI
and any other subordination terms set forth in the Credit Agreement, the
Guarantor Claims are subordinate in right of payment until the occurrence of the
Revolving Credit Facility Termination Date. Upon the occurrence and during the
continuance of an Event of Default or Default, the Limited Guarantor shall not,
and shall not be entitled to, receive or collect, directly or indirectly, from
the Borrower Entities or any other party any amount upon the Guarantor Claims.

 

(b) In the event that, notwithstanding anything to the contrary in this Limited
Guaranty, the Limited Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Limited Guaranty, the Limited Guarantor
agrees to hold in trust for the Guaranteed Parties an amount equal to the amount
of all funds, payments, claims or distributions so received, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions so received except to pay them promptly to the
Guaranteed Parties, and the Limited Guarantor covenants promptly to pay the same
to the Guaranteed Parties.

 



5

 

 

10. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Borrower or any guarantor of the Obligations under
any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be
payable by the Limited Guarantor immediately upon demand by the Administrative
Agent.

 

11. Condition of Borrower. The Limited Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower such information concerning the financial condition, business and
operations of the Borrower as the Limited Guarantor requires, and that no
Guaranteed Party has a duty, and the Limited Guarantor is not relying on any
Guaranteed Party at any time, to disclose to the Limited Guarantor any
information relating to the business, operations or financial condition of the
Borrower (the Limited Guarantor waiving any duty on the part of any Guaranteed
Parties to disclose such information and any defense relating to the failure to
provide the same).

 

12. Representations and Warranties. To induce the Guaranteed Parties to enter
into the Credit Agreement, the Limited Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Guaranteed Parties, as follows:

 

(a) The Limited Guarantor is a direct owner of Equity Interest in and holder of
Term Loans of the Borrower, and has received or will receive, direct or indirect
benefit from the making of this Limited Guaranty with respect to the
Obligations.

 

(b) The Limited Guarantor is familiar with, and has independently reviewed books
and records regarding, the financial condition of the Borrower; however, the
Limited Guarantor is not relying on such financial condition or the Collateral
as an inducement to enter this Limited Guaranty.

 

(c) No Guaranteed Party, nor any other party has made any representation,
warranty or statement to the Limited Guarantor in order to induce the Limited
Guarantor to execute this Limited Guaranty.

 

(d) As of the date hereof, and after giving effect to this Limited Guaranty and
the contingent obligation evidenced hereby, the Limited Guarantor is, and will
be, solvent, and has and will have assets which, fairly valued, exceed its
obligations, liabilities (including contingent liabilities) and debts, and has
and will have property and assets sufficient to satisfy and repay its
obligations and liabilities.

 

(e) The Limited Guarantor has the legal right to execute and deliver, and to
perform its obligations under, this Limited Guaranty.

 

(f) This Limited Guaranty constitutes legal, valid and binding obligations of
the Limited Guarantor enforceable in accordance with its terms, except as may be
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting the enforcement of
creditors’ rights generally, general equitable principles and an implied
covenant of good faith and fair dealing.

 

(g) The execution, delivery and performance of this Limited Guaranty will not
violate any provision of any Requirement of Law or contractual obligation of the
Limited Guarantor and will not result in or require the creation or imposition
of any Lien on any of the properties or revenues of the Limited Guarantor
pursuant to any Requirement of Law or contractual obligation of the Limited
Guarantor.

 

(h) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Limited Guarantor,
threatened by or against the Limited Guarantor or against any of its properties
or revenues (i) with respect to this Limited Guaranty or any of the transactions
contemplated hereby, or (ii) which could reasonably be expected to have a
material impairment of the rights and remedies of the Administrative Agent or
any Guaranteed Party under this Limited Guaranty or the ability of the Limited
Guarantor hereunder.

 



6

 

 

(i) No consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or Governmental Authority and no consent of any other Person
(including, without limitation, any stockholder or creditor of the Limited
Guarantor) is required in connection with the execution, delivery, performance,
validity or enforceability of this Limited Guaranty.

 

(j) All representations and warranties made by the Limited Guarantor herein
shall survive the execution hereof.

 

13. Amendments; Etc. None of the terms or provisions of this Limited Guaranty
may be waived, amended, supplemented or otherwise modified, nor any consent be
given, except with the written consent of the Administrative Agent and the
Limited Guarantor.

 

14. Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 10.02 of the Credit
Agreement; provided that notices and communications to the Limited Guarantor
shall be directed to:

 

B. Riley Financial, Inc.
Burbank Blvd. Suite 400
Woodland Hills, CA 91367
Attention: Chairman (with a copy to General Counsel)
brriley@brileyfin.com
aforman@brileyfin.com

 

15. Right of Setoff; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF
JURY TRIAL; Judgment Currency. THIS LIMITED GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting
the general applicability of the foregoing and the terms of the other Loan
Documents to this Limited Guaranty and the parties hereto, the terms of 10.14,
10.15 and 10.18 of the Credit Agreement are incorporated herein by reference,
mutatis mutandis, with each reference to the “Borrower” therein (whether express
or by reference to the Borrower as a “party” thereto) being a reference to the
Limited Guarantor, and the parties hereto agree to such terms.

 

16. Counterparts; Electronic Execution. This Limited Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Limited Guaranty by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Limited Guaranty.

 

17. Miscellaneous. No failure by any Guaranteed Party to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Limited Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Administrative Agent and the Limited Guarantor in writing, this
Limited Guaranty is not intended to supersede or otherwise affect any other
guaranty now or hereafter given by the Limited Guarantor or any other guarantor
of the Obligations for the benefit of the Guaranteed Parties or any term or
provision thereof.

 



18. Acknowledgments. The Limited Guarantor hereby acknowledges that (a) it has
been advised by counsel in the negotiation, execution and delivery of this
Limited Guaranty and the other Loan Documents to which it is a party and (b) it
has received a copy of the Credit Agreement and the other Loan Documents and has
reviewed and understands the same.

 

19. Termination; Release.

 

Upon the Revolving Credit Facility Termination Date, this Limited Guaranty and
all obligations (other than those expressly stated to survive such termination
or as may be reinstated after such termination) of the Administrative Agent and
the Limited Guarantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party.

 

[Signature Pages Follow]

 



7

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Limited Guaranty
to be duly executed as of the date first above written.

 

LIMITED GUARANTOR:       B. RILEY FINANCIAL, INC.         By: /s/ Bryant R.
Riley   Name: Bryant R. Riley   Title: Co-CEO  



 

Babcock & Wilcox Enterprises, Inc.

Limited Guaranty Agreement

Signature Page

 





 

 

BABCOCK & WILCOX ENTERPRISES, INC.,   as Borrower         By: /s/ Dwayne M.
Petish   Name: Dwayne M. Petish   Title: Treasurer  

 



Babcock & Wilcox Enterprises, Inc.

Limited Guaranty Agreement

Signature Page





 

 

Acknowledged and accepted:       BANK OF AMERICA, N.A.,   as Administrative
Agent         By: /s/ Bridgett J. Manduk Mowry   Name: Bridgett J. Manduk Mowry
  Title: Vice President  

 

Babcock & Wilcox Enterprises, Inc.

Limited Guaranty Agreement

Signature Page

 

 

11



 

